This case is before us on writ of error to a judgment in habeas corpus proceedings remanding the petitioner to the custody of the Chief of Police of the City of Cocoa, Florida.
Duffin, the petitioner, was held under a conviction under an affidavit in the following language:
"Before me, T. G. Ronald, Mayor in and for the City of Cocoa, Florida, personally came W. A. Tucker, who being *Page 622 
duly sworn, says that on the 14th day of February, A.D. 1933, in the City aforesaid, one C. R. Duffin did sell and take orders for delivery by truck in the City of Cocoa, of goods, wares and merchandise, to-wit: neck-bones, beef liver, pig tails, baloney, ribs, white bacon and Florida smoke bacon, within the limits of the City of Cocoa, Florida, without having first procured a license from the City Clerk of the City of Cocoa, and without having paid the occupational license tax required by the City of Cocoa by persons selling, offering to sell, soliciting orders for, or delivering by truck, goods, wares and merchandise."
The provision of the ordinance which was alleged to have been violated is as follows:
"Each person who shall sell, offer to sell, solicit order for, or deliver by truck, wagon, van or other vehicle, or by persons, any goods, wares or merchandise, either wholesale or retail, either for himself or for any other person, firm or corporation, within the limits of the City of Cocoa shall be subject to the same tax as is laid upon the dealers in, or sellers of, such articles in the city, as prescribed in the said ordinance. This tax shall be laid upon the person selling, offering to sell, or soliciting the purchase of such merchandise, and where delivery is made by a person other than the salesman and the tax has been paid by the salesman no tax shall be required of the delivering agent; providing, however, that in the event a merchant located outside the City of Cocoa shall desire to pay the said tax instead of the salesman the said merchant shall be authorized to pay the said tax, and the payment of the same shall authorize the employment of only one salesman at the same time for said purpose, and such merchant shall be authorized to employ additional salesmen upon the payment of the same license tax for each additional salesman so employed; provided, *Page 623 
further, that this tax shall not be required of sales, offers to sell or solicitation for the sale of goods to be shipped into the City of Cocoa in foreign or interstate commerce.
"That the tax required of the salesman in this section of this ordinance shall be the minimum tax specified for such business or occupation in the ordinance aforesaid, and in the event no tax is laid in said ordinance, or the amendments thereto upon the business in which such salesman is so engaged such salesman shall be subject to the license tax laid in sub-section 122 of said ordinance upon all persons, firms or corporations doing business in the City of Cocoa, or having agents or representatives established herein and not specifically enumerated, to-wit: $100.00."
It will be observed that the ordinance applies to only those persons who shall "sell, offer to sell, solicit order for, or deliver by truck, wagon, van or other vehicle, or by any persons, any goods, wares or merchandise, either wholesale or retail, either for himself or for any other person, firm or corporation within the limits of the City of Cocoa." A subsequent provision of the ordinance is that "This tax shall not be required of sales, offers to sell or solicitations for the sale of goods to be shipped into the City of Cocoa in foreign or interstate commerce."
The stipulation of facts upon which the case was presented was as follows:
"That the defendant, C. R. Duffin, is an employee of Farris Company, a Florida corporation with headquarters in Jacksonville, Florida, which said concern is in the wholesale meat packing and meat produce business; that the defendant is a salesman of Farris  Company; that the manner in which this company operates through the City of Cocoa is as follows: refrigerated trucks owned and *Page 624 
operated by said company are sent into Cocoa from Jacksonville on one day and are accompanied by a salesman of Farriss 
Company and a driver of the truck. The salesman takes orders in Cocoa for delivery of goods at a future date, and while the salesman is taking orders the driver of the truck delivers the goods for which orders were given the salesman during the last trip to Cocoa; that the goods for which the orders are taken are never filled in Cocoa on the same day that the order is given, nor are any goods ever sold in Cocoa directly from the truck itself, the order having always been given several days prior to the delivery thereof. Sales are made only to retail merchants and never to the individual consumer. By this class of business and this service, goods leave the cold-storage plant in Jacksonville, are put into a refrigerated truck, and are delivered to the refrigerator of the merchant, being out of refrigeration only a few minutes at a time, whereas, under the old system, that is, shipment by express or other common carrier, goods shipped out of Jacksonville would perhaps take a day to reach Cocoa and in the meantime would have become warm and in many instances mellow, and would be exposed to innumerable flies, dirt and other contaminating influences, that is to say, exposed to the elements. That on the 14th day of February, 1933, C. R. Duffin, the defendant, was employed by Farris  Company as a traveling salesman, and accompanied the truck of the said Farris  Company into the City of Cocoa, and on that day the said C. R. Duffin did take an order from Kempfer's, Inc., a merchant located in the City of Cocoa, for the following merchandise, to-wit: Neckbones, beef liver, pig tails, baloney, ribs, white bacon and Florida smoke bacon, to be delivered by the truck of Farris  Company to the said Kempfer's, Inc., in the City of Cocoa, and on the 16th *Page 625 
day of February, 1933, the truck driver of said Farris 
Company did deliver the said merchandise to Kempfer's, Inc., in the City of Cocoa, pursuant to said order. That neither the said C. R. Duffin, nor the said driver of said truck, nor the said Farris  Company, had prior to the taking of the said order, or prior to the delivery of the said merchandise procured a license from the city clerk of Cocoa as required under the provisions of Ordinance No. 1096, as amended by Ordinance No. 1107, and without having paid the occupational tax required by the City of Cocoa of persons selling, offering to sell, soliciting orders for or delivery by trucks of goods, wares and merchandise in the City of Cocoa."
The ordinance may be invalid for a number of reasons, but it is so clearly invalid because of its attempted discrimination that it is not necessary to mention other defects. Under the terms of this ordinance it is proposed to impose a license tax on a salesman who takes orders in the City of Cocoa for goods to be afterwards delivered to the customer by one doing business in this State as in this case, Farris  Company, of the City of Jacksonville, while it exempts from the provisions of the ordinance a like salesman taking orders for like merchandise to be delivered in like manner by one doing business in some other State or county. It would not apply to a salesman of a meat packing company located just over the Georgia line. The ordinance is a revenue measure.
In Ex Parte Smith, 100 Fla. 1, 128 So. 864, this Court said:
"The difference in the place of production or origin affords no ground for discrimination in revenue measures between persons selling or delivering the same kind of goods in the same manner and under like circumstances. *Page 626 
Arbitrary discrimination cannot be accomplished under the guise of classification. The effect of the proviso in Section 1 is to create and enforce a discrimination not based upon differences in the nature of the business being transacted, nor upon differences in the manner of conducting the same business, nor upon any difference other than the difference in the place of origin of the commodities. The exemption of dairy, poultry and farm products is generally regarded as permissible in revenue measures imposing license taxes (see Cahoon v. Smith,128 So. 632, decided May 21, 1930), although such an exemption has been condemned in police measures. See Connolly v. Union Sewer Pipe Co., 184 U.S. 540, 22 S.Ct. 431, 46 L.Ed. 679; State v. Cudahy Packing Co., 33 Mont. 179, 82 P. 833, 114 Am. St. Rep. 804; 8 Ann. Cas. 717. The proviso here in question, however, does not exempt dairy, poultry and farm products generally, wherever produced or grown, but exempts only those raised, grown or manufactured in the State of Florida. The boundary line of the State, and that alone, determines the operation of the proviso. If the products are produced in Florida no license is required. If not, the license must be paid. The courts are unanimous in condemning such a basis of classification for purposes of taxation."
Where the question presented and considered is that of unjust discrimination only, it can make no difference whether the discrimination is exercised in favor of a resident of the State against a resident of some other State or country, or is exercised against a resident of the State in favor of the residents of other States and countries. The unjust discrimination in either case constitutes a violation of organic law.
For the reasons stated, the judgment is reversed and the *Page 627 
cause remanded with directions that the court below enter an order discharging the petitioner.
It is so ordered.
Reversed and remanded.
DAVIS, C. J., and ELLIS, TERRELL, and BUFORD, J. J., concur.